Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flow guide cover of claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:

Page 8 of the specification states “FIGS. 2 and 3 illustrate a schematic structural diagram of a piston…”. The specification then proceeds to describe the flywheel in FIG. 4-5.
Page 9 of the specification states “FIGS. 4 and 5 illustrate a schematic structural diagram of a flywheel shaft…”. The specification then proceeds to describe the piston in FIG. 2-3.
Page 8 at Line 2-3 recites “the primary intake valve piece”, this should read “the secondary intake valve piece”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 recites the limitation "the shaft end face and “the shaft tail end”" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the valve plate”" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the end face” and "the ring side" in lines 2 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the outer side surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the outer side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 7 and 11 recite the term “maintenance-free bearing”. It is unclear what the scope of this feature is intended to be, as it is not clear what make a bearing maintenance-free. The specification does not provide any guidance to the bounds of the term.
	Claim 10 recites “an elastic body”. It is unclear if this is the same elastic body already recited in claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 12-13, 15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao (US Patent No. 6,648,612) in view of Hunt et al (US Patent No. 2,430,401) in view of Forster et al (US Patent No. 5,279,183).

Hsiao teaches:

limitations from claim 1, a vehicle-mounted electric oil-free air compressor (FIG. 2; C. 2 Lines 35-37), comprising a motor (42), a box body (46, 68, 32, 40), a piston (38), and a flywheel shaft, wherein the motor is fixed on the box body (see FIG. 2; C. 2 Lines 39-41); a cylinder cover (32, 40) is provided at the top of the box body, a main shaft of the motor is provided with a coupling driving end (see FIG. 3 wherein motor 42 includes a shaft extending towards body 46, and FIG. 2 wherein the shaft end extends into wheel 44; C. 2 Lines 39-41), the flywheel shaft (44) is driven to rotate (C. 2 Lines 39-41), wherein the piston is provided with a primary intake valve piece (64);


    PNG
    media_image1.png
    861
    541
    media_image1.png
    Greyscale


Hsiao teaches the primary intake valve piece (64), and a primary exhaust valve discharge piece (66; C. 2 Lines 50-53); however Hsiao teaches only single valved cavity (within cylinder 68, above pistons 34), with a discharge (52, from valve 66) that exhausts outside of the compressor rather than to a secondary cavity of the box body;

Hunt teaches:




    PNG
    media_image2.png
    617
    721
    media_image2.png
    Greyscale



It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide the compressor of Hsiao with a secondary cavity connected to the first cavity via a discharge valve piece in the piston in place of the discharge valve 66 that exhausts to outside of the 

Hsiao teaches a flywheel shaft (44), but does not explicitly disclose how the motor shaft coupling end and the flywheel shaft are coupled;

However, Forster teaches a drive shaft (5; see FIG. 1-2) connected at an end to drive a flywheel (2) by an elastic body (elastic ring 22, which secures bearing 6 within flywheel central portion 13 or flywheel screw member 9);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to couple the motor shaft and flywheel shaft of Hsiao using known methods, such as the elastic member and bearing of Forster, as a matter of design choice in order to reach the expected result of securely coupling two rotating members.



Hsiao further teaches:

limitations from claim 6, wherein the primary intake valve piece (64) is fixed to an upper side of a valve plate (36) through an inner ventilation bolt (56);

limitations from claim 7, wherein the flywheel shaft is placed in the box body through a maintenance-free rolling bearing (80) for load bearing and is provided with an anti-loose upper check ring and an anti-loose lower check ring (see annotated FIG. 2 below, and also FIG. 3 showing an unlabeled check ring adjacent bearing 80; Hsiao teaches a single check ring, however, it has been held that duplication of parts requires only routine skill in the art unless a new and unexpected result is produced (see MPEP 2144.04; in this case providing 

limitations from claim 8, wherein the flywheel shaft  is provided with a crank structure (76) for placing a bearing, and a tail end of the crank is provided with an end check ring groove (see annotated FIG. 2 below, and also FIG. 3 showing an unlabeled check ring adjacent bearing 80);


    PNG
    media_image3.png
    639
    396
    media_image3.png
    Greyscale



limitations from claim 9, wherein a flywheel on a collar side (44) of the flywheel shaft is provided with a shaft diameter (76) and a check ring groove for placing a 

limitations from claim 13, wherein an end face of the piston is provided with a cup seal integrating a primary cavity sealing function and a guiding and supporting function (see annotated FIG. 2 below; the functions of a piston cup seal are known), the valve plate is provided on an upper side of the cup seal (FIG. 2), and the primary exhaust valve piece (“q” as per the combination with Hunt) is provided on a lower side of the valve plate (see FIG. 1 of Hunt wherein the valve “q” is on a lower side of a plate p);


    PNG
    media_image4.png
    276
    387
    media_image4.png
    Greyscale


limitations from claim 17, wherein a front end of the box body is further provided with an air intake cover (38), an air filter (48) is provided in the air intake cover, and the inner side of the filter is a steady flow one-way valve (the filter 48 necessarily acts as a valve of sorts in order for the air within the box 46 to be compressed and forced through piston valve 64);



Hunt further teaches:

limitations from claim 2, wherein the primary exhaust valve piece (q) is also a secondary intake valve piece of the compressor (the valve q allows the first cavity to exhaust fluid from the first chamber, and further allows the secondary cavity to intake fluid from the first cavity; see FIG. 1 and C. 2 Lines 41-45 for example);

limitations from claim 3, wherein a lower side of the primary exhaust valve piece is an elastic washer (q; see FIG. 3-4 and C. 2 Lines 35-40 teaching a flexible flat valve), which is fixed on the piston (b-c) through a ventilation bolt (p);

limitations from claim 12, wherein a guide ring for guiding and supporting and a first piston ring and a second piston ring having an air sealing function for the secondary cavity are provided on a side face of the piston (see annotated FIG. 1 below);

limitations from claim 15, wherein a side of the piston is sequentially provided with a first piston ring, a second piston ring, and a guide ring mounting groove from top to bottom;


    PNG
    media_image5.png
    506
    639
    media_image5.png
    Greyscale



limitations from claim 19, wherein the outer side of the secondary exhaust valve piece (u) is an exhaust fixed-range plate (C. 2 Lines 48-49), and is fastened by an exhaust joint (see branch “f” and spring “v” forming a fixed joint for the valve piece “u”);





Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao (US Patent No. 6,648,612) in view of Hunt et al (US Patent No. 2,430,401) in .

Hsiao further teaches 

a crank (76) having a bearing 80) provided therewith, and a check ring (see annotated FIG. 2 above, and also FIG. 3 showing an unlabeled check ring adjacent bearing 80); wherein an outer ring of the rolling bearing (80) is provided with a connecting rod (34);

Hsiao forms the connecting rod (34) integrally with the piston head (36) rather than utilizing a pin and bearing connection;

 Moore teaches:

limitations from claims 11 and 16, an oil free compressor (10; FIG. 6) including a crank (240, 242) provide with a bearing (258), a connecting rod (252) connected to a piston (40); and wherein  a rolling bearing (268) is provided in a small end of the connecting rod (at piston 40) and is driven to the piston through a piston pin (54) within a piston pin mounting hole (52) that is provided at a bottom of the piston (40, see FIG. 6), and a threaded opening for bolt fixation is provided on an outer side of the mounting hole (bolts 55; paragraphs 33-35);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to substitute one known connecting rod-piston coupling for another such as the wrist-pin coupling of Moore for the one-piece integral coupling of Hsiao, as a matter of design choice in order to securely couple the moving parts. Additionally, Moore teaches that the wrist-pin coupling disclosed provides increased load support during compressor operation (paragraph 35 in particular).





Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao (US Patent No. 6,648,612) in view of Lund (US Patent No. 8,657,588) in view of Forster et al (US Patent No. 5,279,183).

Hsiao teaches:

limitations from claim 1, a vehicle-mounted electric oil-free air compressor (FIG. 2; C. 2 Lines 35-37), comprising a motor (42), a box body (46, 68, 32, 40), a piston (38), and a flywheel shaft, wherein the motor is fixed on the box body (see FIG. 2; C. 2 Lines 39-41); a cylinder cover (32, 40) is provided at the top of the box body, a main shaft of the motor is provided with a coupling driving end (see FIG. 3 wherein motor 42 includes a shaft extending towards body 46, and FIG. 2 wherein the shaft end extends into wheel 44; C. 2 Lines 39-41), the flywheel shaft (44) is driven to rotate (C. 2 Lines 39-41), wherein the piston is provided with a primary intake valve piece (64);


    PNG
    media_image1.png
    861
    541
    media_image1.png
    Greyscale


Hsiao teaches the primary intake valve piece (64), and a primary exhaust valve discharge piece (66; C. 2 Lines 50-53); however Hsiao teaches only a single valved cavity (within cylinder 68, above pistons 34), with a discharge (52, from valve 66) that exhausts outside of the compressor rather than to a secondary cavity of the box body;

Lund teaches:




    PNG
    media_image6.png
    606
    523
    media_image6.png
    Greyscale



It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide the compressor of Hsiao with a secondary cavity connected to the first cavity via a discharge valve piece in the 

Hsiao teaches a flywheel shaft (44), but does not explicitly disclose how the motor shaft coupling end and the flywheel shaft are coupled;

However, Forster teaches a drive shaft (5; see FIG. 1-2) connected at an end to drive a flywheel (2) by an elastic body (elastic ring 22, which secures bearing 6 within flywheel central portion 13 or flywheel screw member 9);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to couple the motor shaft and flywheel shaft of Hsiao using known methods, such as the elastic member and bearing of Forster, as a matter of design choice in order to reach the expected result of securely coupling two rotating members.



Lund further teaches:

limitations from claim 3, wherein a lower side of the primary exhaust valve piece (159) is an elastic washer (C. 16 Lines 38-40 and C. 17 Lines 10-14; “urethane” which has elastic properties), which is fixed on the piston (150) through a ventilation bolt (165, which secures cap 166 to which the valve 159 is fixed);

limitations from claim 4, wherein the elastic washer (159) is selected from a wave washer, a butterfly washer, or an O-ring (see O-ring shaped washer 159 about cap 166);

.






Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao (US Patent No. 6,648,612) in view of Lund (US Patent No. 8,657,588) in view of Forster et al (US Patent No. 5,279,183) as applied to claim 1 above, and in further view of McCombs et al (US Patent No. 7,491,040).

Hsiao does not teach a fan mounted on the body;

McCombs teaches a compressor (200), including a fan (204) mounted above a motor (202) outside of a compressor body (see FIG. 14; C. 5 Lines 28-36);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide a fan incorporated onto the body of the compressor of Hsiao, as taught by McCombs, in order to provide a cooling effect to the motor of the compressor.





Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao (US Patent No. 6,648,612) in view of Lund (US Patent No. 8,657,588) in view of Forster et al (US Patent No. 5,279,183) as applied to claim 1 above, and in further view of NPL titled “Polyether ether ketone (herein Wiki).

Neither Hsiao nor Lund teaches that the valve pieces are formed of a PEEK material;

However, PEEK is a known material used for compressor valves (see Wiki under “applications”);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to choose a material from amongst known materials for the valve of Hsiao/Lund, such as Peek as taught by Wiki, as a matter of design choice. In this case PEEK provide good thermal and environmental resistances (see “properties” and “applications”);



Allowable Subject Matter
Claims 10 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746